Citation Nr: 1826356	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-39 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 2001 to September 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran has asserted unemployability due to her service-connected disabilities, specifically to include PTSD and her service-connected back disability.  See October 2017 VA Form 21-8940.  Accordingly, the issue of entitlement to a TDIU is properly before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to July 29, 2016, the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity.

2.  From July 29, 2016, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas.


CONCLUSIONS OF LAW

Beginning July 29, 2016, the criteria for a 70 percent rating, but no higher, for PTSD are met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155 (2014); 38 C.F.R. § 4.1 (2017).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is a proximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (2014); 38 C.F.R. § 4.3 (2017).

The Veteran asserts that the symptomatology associated with her PTSD warrants a rating in excess of 50 percent secondary to the severity of her symptoms.

The Veteran is currently rated at 50 percent under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 for PTSD, which is evaluated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9411.

VA regulations formerly required evaluation of mental disorders using the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  38 C.F.R. §§ 4.125, 4.126.  Effective March 19, 2015, VA adopted as final, without change, an interim final rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders.  The interim final rule replaced outdated references with references to the Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-5) and updated the nomenclature used to refer to certain mental disorders in accordance with DSM-5.  See 79 Fed. Reg. 45093 (August 4, 2014).  Specifically, the rulemaking amended 38 C.F.R. §§ 3.384, 4.125, 4.126, 4.127, and 4.130.  The revised regulations and evaluations performed under the criteria of DSM-5 will apply.  However, the Secretary has specifically indicated that all diagnoses completed under the DSM-IV may still be applied for any claims pending before the Board.  Id.  Therefore, the Board will consider both DSM-IV and DSM-5 diagnoses provided in the Veteran's claims folder in reaching a decision regarding the Veteran's claim for a higher rating for PTSD.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased disability rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) (4th ed. 1994); 38 C.F.R. § 4.125.  The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  Id.; see also Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

When evaluating the level of disability from a mental disorder, the rating agency shall consider the extent of social impairment, but shall not assign a disability rating based solely on the basis of social impairment.  The focus of the rating process is on industrial impairment from the service-connected psychiatric disorder, and social impairment is significant only insofar as it affects earning capacity.  38 C.F.R. §§ 4.126, 4.130.

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

For the reasons that follow, the Board finds that a rating in excess of 50 percent is not warranted prior to July 29, 2016.

A March 2010 VA treatment record shows that the Veteran was alert and fully oriented in all spheres.  In addition, speech was normal in rate and volume.  It was noted that her memory was good and she denied any suicidal or homicidal ideations.  Further, she denied auditory or visual hallucinations, and no delusions were elicited.  It was noted that her insight and judgment were adequate.  However, her mood was depressed and affect was constricted.  An August 2010 VA treatment record shows that she was alert and fully oriented in all spheres.  In addition, her speech was normal in rate and volume, and was not pressured.  Further, her memory was good.  It was noted that she was not a danger to herself or others.  No hallucinations or delusions were elicited.  Moreover, insight and judgment were adequate.  However, she continued to report symptoms of hypervigilance, anxiety, depressed mood, isolation, intrusive memories, low energy, and bad dreams.  It was noted that she quit her job due to back pain.

The Veteran was afforded a VA examination in September 2010.  The examiner noted that she experienced PTSD symptoms of insomnia, irritability, affective challenges, security issues, being antisocial, and flashbacks.  Moreover, she had difficulty falling or staying asleep, difficulty concentrating, and hypervigilance.  However, the examiner indicated that she did not have total occupational and social impairment due to PTSD.  Further, her PTSD signs and symptoms did not result in deficiencies in judgment, thinking, family relations, work, mood or school.  In addition, there was no reduced reliability and productivity due to PTSD symptoms.  Moreover, the examiner stated that there was no occasional decrease in work efficiency and no intermittent periods of inability to perform occupational tasks due to PTSD symptoms.  Rather, the examiner determined the PTSD symptoms were transient or mild and decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  She was assigned a GAF score of 60.  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

A March 2011 VA treatment record shows that the Veteran's affect was normal.  Further, it was noted that her major depression was stable.  In addition, a June 2011 VA treatment record shows that she was alert and fully oriented in all spheres.  Her speech was normal in rate and volume.  Further, her memory was good and mood was reported as neutral.  It was noted that her affect was reactive.  She was not a danger to herself or others, and no hallucinations or delusions were elicited.  Moreover, her insight and judgment were adequate.  It was noted that she was currently in school and passed, and her focus was in in political science.  She was considering her career options.  

A March 2012 VA treatment record shows that the Veteran's affect was normal.  Further, it was noted that her major depression was stable.  An August 2013 VA treatment record shows that she reported increased anxiety occurring with crowds of people.  She described an event at work where she was unable to complete her work task due to elevated PTSD symptoms.  On examination, it was noted that her appearance and grooming was appropriate and she had good hygiene.  Her attitude and behavior was cooperative and mood was appropriate.  In addition, her affect was congruent with content of speech and was appropriate/within normal limits.  She was alert and oriented to person, place, and time.  She had no hallucinations or delusions.  Further, her thought processes were logical and thought content was within normal limits.  It was noted that her insight and judgment were good.  In October 2013, she reported doing better.  It was noted that her hours at work were reduced but she tolerated the change.  

A January 2014 VA treatment record shows that the Veteran was alert, oriented, pleasant, appropriate, and well groomed.  A March 2015 VA treatment record shows that the Veteran had a negative screen for depression and PTSD.  It was noted that she was alert, oriented, pleasant, appropriate, and in no acute distress.  Further, she was well-groomed.  

Prior to July 29, 2016, the record does not show occupational and social impairment with deficiencies in most areas due to symptoms commensurate with those set out in the rating schedule for a 70 percent evaluation.  The Veteran was oriented to time, place, and person.  Further, she did not have suicidal or homicidal ideations, or hallucinations.  The September 2010 VA examiner opined that the Veteran had PTSD symptoms that were transient or mild and decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  This is consistent with a 10 percent evaluation.  However, the Board recognizes that the Veteran had symptoms that included hypervigilance, anxiety, depressed mood, chronic sleep impairment, and difficulty in establishing and maintaining effective work and social relationships.  Accordingly, the currently assigned 50 percent rating is consistent the nature and severity of with the Veteran's symptoms prior to July 29, 2016, which resulted in occupational and social impairment with reduced reliability and productivity.  See id.

For the reasons that follow, however, the Board finds that a 70 percent rating is warranted from July 29, 2016.

On July 29, 2016, the Veteran was afforded a VA examination.  The examiner opined that she had occupational and social impairment with reduced reliability and productivity.  Her symptoms included depressed mood; anxiety; suspiciousness; chronic sleep impairment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; and inability to establish and maintain effective relationships.  The examiner noted that her expression was neutral; mood was neutral with congruent affect; attitude was calm and cooperative; there was no unusual psychomotor movements or behaviors; she was alert, awake, and focused; speech was normal in volume, tone and rate; her thinking was logical and goal directed; observable cognitive function suggested average capacity in domains of memory and executive function; there was no psychotic thoughts and no suicidal or homicidal ideations; there was no hallucinations/delusions reported; and she was oriented to person, place, and time.

The examiner opined that the Veteran's PTSD could be anticipated to disrupt occupational functioning by impairment in cognitive functioning (i.e., difficulties in planning, sequencing, problem solving, focus, attention, and concentration); in short term memory deficits, numbing of responsiveness, and difficulty in monitoring and regulation of memory information.  In addition, she has difficulties associated with the social nature of work including problems socializing with co-workers, poor communication skills resulting from isolation and social withdrawal, and being unable to distinguish between aggression and assertion may impact her skills and abilities.  The examiner also noted that her work skills, task completion, and work quality may also be impacted by restrictions associated with physical disability, side effects of medication, and coexisting psychological and psychiatric conditions such as phobias, depression, and chronic pain.

The Veteran was afforded an additional VA examination in October 2017.  The examiner opined that she has occupational and social impairment with reduced reliability and productivity.  Her symptoms included depressed mood; anxiety; suspiciousness; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; and inability to establish and maintain effective relationships.  However, it was noted that her thinking was logical and goal directed, and observable cognitive function suggested average capacity in domains of memory and executive function.  Further, she had no psychotic thoughts and no suicidal or homicidal ideations.  In addition, she had no hallucinations or delusions reported.  She was oriented to person, place, and time.

Based on consideration of all of the evidence of record, and with resolution of reasonable doubt in the Veteran's favor, the Board finds that PTSD has manifested with occupational and social impairment that more nearly approximates the criteria corresponding to a 70 percent rating, but only as of July 29, 2016.  See 38 C.F.R. §§ 4.2, 4.7, 4.130, DC 9411.  

The examiner who conducted the July 2016 and October 2017 VA examinations opined that the Veteran has occupational and social impairment with reduced reliability and productivity.  This is consistent with a 50 percent evaluation.  However, the examiner noted in July 2016 and October 2017 that the Veteran has difficulty in adapting to stressful circumstances, including work or a worklike setting; and inability to establish and maintain effective relationships.  These symptoms reflect occupational and social impairment with deficiencies in most areas, which is consistent with a 70 percent evaluation.

Because the symptoms of the Veteran's PTSD are consistent with occupational and social impairment with deficiencies in most areas, as reflected in the July 2016 and October 2017 VA examinations, reasonable doubt as to the severity of the Veteran's disability is resolved in her favor and a 70 percent rating is assigned as of July 29, 2016.

The evidence does not demonstrate any symptoms of similar frequency, severity or duration as those listed in the criteria for a 100 percent rating.  For example, the record does not show evidence of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; or memory loss for names of close relatives, own occupation or own name.  There are no other symptoms throughout the appeal period reflective of total occupational and social impairment.  Therefore, a rating in excess of 70 percent is not warranted.  

In sum, prior to July 29, 2016 an initial rating in excess of 50 percent is not warranted.  Beginning from July 29, 2016, a 70 percent rating, but no higher, is warranted.  There are no additional expressly or reasonably raised issues presented on the record.


ORDER

From July 29, 2016, a rating of 70 percent, but no higher, for PTSD is granted.


REMAND

Regarding the TDIU claim, the Veteran has asserted unemployability due to PTSD and her service-connected back disability.  An August 2016 rating decision denied an increased rating for her back disability.  The Veteran filed a notice of disagreement in response to the August 2016 rating decision and a statement of the case (SOC) was issued in April 2018 which continued to deny the increased rating for her back disability.  The Board notes that a substantive appeal has not yet been filed in response to the April 2018 SOC.  However, the appeal period has not elapsed for the Veteran to file a substantive appeal challenging the denial of an increased rating for her back disability.  See 38 U.S.C. § 7105(b); 38 C.F.R 20.302(a).  The disposition of the pending appeal for the back disability may affect the determination of the claim for a TDIU.  To avoid any potential prejudice to the Veteran, the Board finds the issues to be inextricably intertwined and will defer adjudication of the TDIU claim until the appeal for the back disability is resolved.   

Accordingly, the case is REMANDED for the following actions:

After the appeal period has lapsed for the April 2018 SOC, and after undertaking any necessary development, readjudicate the claim for TDIU.  If the benefit sought on appeal remains denied, provide the Veteran and her representative with a statement of the case and the opportunity to respond thereto.  Return the case to the Board for further consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


